DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Renzi et al. (US 7,553,455), Zanzucchi et al. (US 5,846,396) incorporated by reference, in view of Brennen et al. (US 2003/0224531) and further in view of Staats (US 2003/0111599).
	Regarding claim 10, Renzi discloses a combination of a micro-container (94 - Fig. 9; C7/L24-25) and a digital microfluidics system (C7/L65-67; Zanzucchi C6/L47-48), the digital microfluidics system comprising a first substrate and a central control unit (C7/L65-67; Zanzucchi C6/L47-48), wherein said first substrate comprises an array of electrodes (C7/L65-67; Zanzucchi C6/L44), and wherein said central control unit is in operative connection to said electrodes (C7/L65-67; Zanzucchi C6/L43-54), wherein the digital microfluidics system further comprises a cover (C7/L22-24), wherein the cover comprises at least one micro-container interface (C7/L22-24 - tapered cavity 102; Fig. 9), said at least one micro-container interface comprising a cone (C7/L22-24 - tapered cavity 102; Fig. 9), wherein the micro-container comprises a tube (C7/L22-24; 94 in Fig. 9), a nozzle with an aperture (C7/L22-24; lower portion of 94 in Fig. 9), wherein the outer surface of the nozzle of the micro-container is formed such to provide a sealing form fit contact with an inner surface of the cone (C7/L12-27).
	While Renzi does disclose a working gap with a gap height located parallel to the array of electrodes (C4/L33-67; Zanzucchi C6/L43-54), Renzi does not disclose the gap is between first and second hydrophobic surfaces, the two hydrophobic surfaces facing each other.
	Brennan discloses a microfluidics system with microfluidic surfaces chemically modified to provide desirable chemical or physical properties, and further discloses coating hydrophobic oligomers or polymers ([0053]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to coat the surfaces of the microfluidics system of Renzi with a hydrophobic coating, as disclosed by Brennan, because as taught by Brennan, the chemical modification of microfluidic surfaces provides desirable chemical or physical properties ([0053]).  As evidenced by Brennan, the coating of microfluidic surfaces in a microfluidics system to produce hydrophobic surfaces is known in the art, and one of ordinary skill would have a reasonable expectation of success when coating the microfluidic surfaces of Renzi in the manner disclosed by Brennan to achieve desired chemical or physical properties. 
	Renzi, as modified by Brennan above, discloses said second hydrophobic surface is comprised by said cover on one side thereof.
	Modified Renzi does not explicitly disclose a piston sealingly guided inside the tube.
	Staats discloses microfluidic array devices and further discloses a piston sealingly guided inside the tube of a nozzle ([0074]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a piston, as disclosed by Staats, sealingly guided inside the tube of modified Renzi, because as evidenced by Staats, the use of piston in a microfluidic array device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a piston in the tube of the microfluidic system of modified Renzi based on the teaching of Staats.
	With regard to the recitations "said micro-container is for use in said digital microfluidics system for manipulating samples in liquid portions or droplets", "for controlling the selection of individual electrodes thereof and for providing a number of said electrodes with voltage for manipulating liquid portions or droplets by electrowetting", "for safe introducing into and/or withdrawing of liquids from the gap", "for dispensing or aspirating liquid via the nozzle of the micro-container" and "wherein the micro-container nozzle is adapted to be inserted into the cone, by which a liquid is transferrable through a fluidic access hole formed into the cover and interconnecting the cone and the gap", the recitations are directed to the manner in which the apparatus is intended to be used and it is noted that recitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
	Regarding claim 11, modified Renzi discloses all the claim limitations as set forth above.  The recitation “wherein the micro-container is pre-filled with a liquid selected from the group comprising reagents, oil, buffers and samples” is directed to the manner in which the apparatus is intended to be used and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
	Regarding claim 12, modified Renzi discloses all the claim limitations as set forth above.  The recitation “wherein the micro-container is adapted to transfer a sample to the digital microfluidics system, said sample being selected from the group comprising blood, saliva, urine, and feces” is directed to the manner in which the apparatus is intended to be used and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
	Regarding claim 14, modified Renzi discloses all the claim limitations as set forth above.  Regarding the recitation “an outer surface of the tube of the micro-container is provided with a first gripping portion”; any portion of the outer surface of the disclosed tube is considered a gripping portion.  The claim does not structurally differentiate the gripping portion claimed from other portions of the outer surface of the tube.
	Regarding claim 15, modified Renzi discloses all the claim limitations as set forth above.  Regarding the recitation “a distal end of the piston is provided with a second gripping portion”; any portion of the disclosed piston is considered a gripping portion.  The claim does not structurally differentiate the gripping portion claimed from other portions of the piston.
	Regarding claim 16, modified Renzi discloses all the claim limitations as set forth above.  Modified Renzi further discloses the first gripping portion comprises an outer rim projecting radially from the outer surface of the tube (Renzi - C7/L23-27), the second gripping portion comprises an outer rim projecting radially from the outer surface of the piston (Staats - 446; [0074]-[0076]).
	Regarding claim 17, modified Renzi discloses all the claim limitations as set forth above. The recitation “wherein the micro-container is adapted to be loaded into a manifold” is directed to the manner in which the apparatus is intended to be used and it is noted that recitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”). 
	It is noted that the manifold is not structurally required or positively recited in the claim(s).
	Regarding claim 18, modified Renzi discloses all the claim limitations as set forth above.  It is noted that the limitation "such to be received in a groove formed into the manifold such to releasably couple the micro-container to the manifold at least in an axial direction of the micro-container" is directed to the manner in which the apparatus is intended to be used, and it is noted that recitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”). 
	It is noted that the manifold is not structurally required or positively recited in the claim(s).
	Regarding claim 19, modified Renzi discloses all the claim limitations as set forth above.  The recitation "wherein at least one rim part of the first gripping portion is formed planar and aligned with planar portions of the manifold in a region adjacent to the loaded micro-container", is directed to the manner in which the apparatus is intended to be used, and it is noted that recitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”). 
	It is noted that the manifold is not structurally required or positively recited in the claim(s).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Renzi et al. (US 7,553,455), Zanzucchi et al. (US 5,846,396) incorporated by reference, in view of Brennen et al. (US 2003/0224531) and Staats (US 2003/0111599) as applied to claim 10 above, and further in view of Lee et al. (US 2013/0134040).
	Regarding claim 13, modified Renzi discloses all the claim limitations as set forth above.  
Modified Renzi does not explicitly disclose the diameter of the aperture of the nozzle of the micro-container is ≤ 1mm.
Lee discloses the diameter of the aperture of a pipetting orifice is 0.3 – 3.0 mm (Table 1).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the nozzle aperture of modified Renzi within the range disclosed by Lee because the diameter range disclosed is a known dimension in the art and one of ordinary skill would have a reasonable expectation of success when forming the aperture of modified Renzi within the range disclosed by Lee.  Such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Additionally, selection of overlapping portion of the range disclosed has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant’s arguments with respect to claims 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726